Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.    Claims 86-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 86 states “modifying the parent visual element and at least one attribute visual element to display content configured to communicate information relevant to at least one of: the parent visual element, the theme, determine a relationship between at 

Claim 87 states "wherein an effectiveness to treat is determined based on improvement of at least one of: an assessment measure, imaging scan of brain structure or activity; and brain activity assessment;...", where the semi-colon makes it unclear as to the list of improvements. For the purpose of examination, claim 87 as best understood is interpreted as "wherein an effectiveness to treat is determined based on improvement of at least one of: an assessment measure, imaging scan of brain structure or activity, and brain activity assessment;,..". This highlights that the list is selected from three items.

Claims 86 and 102 state "modify the parent visual element and at least one attribute visual element to display content configured to communicate information relevant to at least one of: the parent visual element, the theme, determine a relationship between at least one of:...", which is unclear. For the purpose of examination, claims 86 and 102 are best understood is interpreted as "modify the parent visual element and at least one attribute visual element to display content configured to communicate information relevant to at least one of: the parent visual element and the theme; determine a relationship between at least one of;.,.".

Further, in claim 102, the "theme" is described in three ways: "designated theme", "selected theme" and “theme". For the purpose of examination, to remain consistent, the wording as best understood is interpreted as "theme".

4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.    Claim(s) 86-87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolcott et al (2005/00228785).



a. providing, by a system (system 10) having at least one processor (control mechanism 24; Fig. 1; [0031]), a parent visual element (first set of images 18 shown in image display device 14) displaying information relating to a selected theme, the parent visual element configured to be associated with at least one attribute visual element (Fig. 2. step 106 describes displaying the images; [0032], 'At step 100, characteristics are defined which are representative of personal experiences or memories of the individual, for example, but not limited to, significant personal life events; significant general events, significant locations and objects all correlated to the individuals life stages. Then, at step 102, a personal profile is created for the individual using the defined characteristics. As such, a personal profile has now been created for the individual wherein the personal profile defines characteristics which are representative of personal experiences or memories of the individual. At step 104, first set of images 18 is selected. First set of images 18 comprises personal images obtained from the individual's social network which include characteristics that match the characteristics of the personal profile'; the first set of images 18 are the parent visual elements, the theme is personal experiences or memories, and the attribute visual 

b. providing at least one attribute visual element based at least on the selected theme, the at least one attribute visual element configured to be linked with the parent visual element in a linking pattern ([0032], ‘At step 100, characteristics are defined which are representative of personal experiences or memories of the individual, for example, but not limited to, significant personal life events; significant general events, significant locations and objects all correlated to the individuals life stages. Then, at step 102, a personal profile is created for the individual using the defined characteristics. As such, a personal profile has now been created for the individual wherein the personal profile defines characteristics which are representative of personal experiences or memories of the individual. At step 104, first set of images 18 is selected. First set of images 18 comprises personal images obtained from the Individual’s social network which include characteristics that match the characteristics of the personal profile'; the first set of images 18 are the parent visual elements, the theme is personal experiences or memories, and the attribute visual elements are specific images linked to significant personal life events, significant general events, significant locations and objects);

c. modifying the parent visual element and at least one attribute visual element to display content configured to communicate information relevant to at least one of: the parent visual element and the theme (Fig. 4; [0043], 'Second set of images 20 can 

d. generating, by the system, based at least on a predefined visual presentation template (image display device 14 in Fig. 1 is a device for displaying the images; how those images are displayed on-screen would be predefined based upon the operating system and applications used for display), a visual presentation comprising the parent visual element linked with the at least one modified attribute visual element in a linking pattern ([0043], 'Second set of images 20 can also be employed for display to the individual. That is, second set of images 20 can be selected from an image library/bank 40, wherein the images selected include characteristics that match the characteristics of the personal profile, image banks are well known, and their content can be obtained from, but not limited to, sources 42 indicated in Fig. 4’; [0044], 'As with the first set of images 18, metadata 44 might be associated with the images of second set of images 20'; Fig. 2, step 106 describes the displaying of the first set of images 18, while [0043] describes then displaying the second set of images 20, where the images may be displayed in a time order, or epoch, as described in [0046]; the first set of images 18 (parent visual element] are linked with the second set of images 20 (modified attribute visual element] based upon time and the characteristics associated with the user);

e. administering, by the system, the visual presentation to a user for interaction (Fig. 2, step 106 describes the displaying of the first set of images 18, while [0043] 

wherein the interaction with the visual presentation is effective to treat a memory-related disease or disorder of the user ([0034], To manage the impairment, the images are shown to the individual and the associated information is then provided to the patient for memorizing, using a technique described for example by Dr. Linda Clare in "Neuropsychology" (October, 2002), incorporated herein by reference. This technique of picture-name association has been shown to produce short-term memory improvements in Alzheimer's patients.').

Regarding Claim 87, Wolcott discloses [as best understood] the method of claim 86, wherein an effectiveness to treat is determined based on improvement of at least one of: an assessment measure ([0034], To manage the impairment, the images are shown to the individual and the associated information is then provided to the patient for memorizing, using a technique described for example by Dr. Linda Clare in "Neuropsychology" (October, 2002), incorporated herein by reference. This technique of
picture-name association has been shown to produce short-term memory improvements in Alzheimer's patients.'), imaging scan of brain structure or activity, and brain activity assessment; wherein the assessment measure comprises a measure of at least one of: behavior, cognition, memory ([0034], To manage the impairment, the images are shown to the individual and the associated information is then provided to the patient .

7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claim 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al in view of Goetz et al (WO 2015/192189).
Regarding Claim 102, Wolcott discloses [as best understood] a system for treating a subject having a memory-related disease or disorder ([0002], The present 

i. provide a plurality of attribute element based at least on the theme, the plurality of attribute elements configured to be linked with the parent visual element in a linking pattern ([0032], 'At step 100, characteristics are defined which are representative of personal experiences or memories of the individual, for example, but not limited to, significant personal life events; significant general events, significant locations and objects all correlated to the individuals life stages. Then, at step 102, a personal profile is created for the individual using the defined characteristics. As such, a personal profile has now been created for the Individual wherein the personal profile defines characteristics which are representative of personal experiences or memories of the individual. At step 104, first set of images 18 is selected. First set of images 18 comprises personal images obtained from the individual's social network which include characteristics that match the characteristics of the personal profile'; the first set of images 18 are the parent visual elements, the theme is personal experiences or memories, and the attribute elements are specific, images linked to significant personal life events, significant general events, significant locations and objects);

il. modify the plurality of attribute elements to display content configured to communicate information relevant to at least one of: the parent element and the theme (Fig. 4; [0043], 'Second set of Images 20 can also be employed for display to the individual. That is, second set of images 20 can be selected from an image library/bank 40, wherein the images selected include characteristics that match the characteristics of the personal profile. Image banks are well known, and their content 

'Second set of images 20 can also be employed for display to the individual. That is, second set of images 20 can be selected from an image library/bank 40, wherein the images selected include characteristics that match the characteristics of the personal profile. Image banks are well known, and their content can be obtained from, but not limited to, sources 42 indicated in FIG. 4’; [0044], 'As with the first set of images 18, metadata 44 might be associated with the images of second set of images 20‘; Fig. 2, step 106 describes the displaying of the first set of images 18, while [0043] describes then displaying the second set of images 20, where the images may be displayed in a time order, or epoch, as described in [0048]; the first set of images 18 [parent visual element] are linked with the second set of images 20 [modified attribute visual element] based upon time and the characteristics associated with the user);

iv.    administering the visual presentation for interaction by the user having a memory-related disease or disorder (Fig. 2, step 106 describes the displaying of the first set of images 18, while [0043] describes then displaying the second set of images 20; the display of all of the images is considered a visual presentation, and the interaction is the viewing of the images by the user as described in [0044]-[0045]); and

v.    creating a user profile of the user based on user interaction behavior (([0032], 'at step 102, a personal profile is created for the individual using the 

wherein the interaction with the visual presentation is effective to treat memory impairment corresponding to a selected structure or region of the user brain ([0003], [0022] describes treating diseases such as Dementia, Alzheimer's Disease, Down Syndrome, and Parkinson's Disease, which affect the brain;[0034], 'To manage the impairment, the images are shown to the individual and the associated information is then provided to the patient for memorizing, using a technique described for example by Dr. Linda Clare in "Neuropsychology” (October, 2002), incorporated herein by reference. This technique of picture-name association has been shown to produce short-term memory improvements in Alzheimer's patients.’).

Wolcott fails to explicitly disclose at least one neurobehavioral assessment of the user; wherein the interaction is effective to treat memory impairment corresponding to a selected structure or region of the user brain selected from at least one of: a habit region of the brain, neostriatum, striatum, globus pallidus, and the basal ganglia.

Goetz et al is in the field of treating neurodegenerative diseases and/or improving cognitive function (Abstract) and teaches at least one neurobehavioral assessment 

It would have been obvious to one of ordinary skill In the art at the time of the invention to modify Wolcott with the teaching of Goetz et al for the purpose of performing a user assessment in the form of a standardized assessment tool for determining treatment effectiveness of dementia and Alzheimer's (Goetz et al ; pg. 19, .

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 86-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are the same as the patented claims except that pending claims 88 and 103 are included in patented claims 1 and 15, therefore the pending claims are merely broader than the patented claims and the patented claims would “anticipate” the pending broader claims and therefore are not patentably distinct.


11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached on generally 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.P. Lacyk

/JOHN P LACYK/
Primary Examiner, Art Unit 3791